Title: To Alexander Hamilton from John T. Gilman, 11 March 1799
From: Gilman, John Taylor
To: Hamilton, Alexander


          
            Dear Sir
            Exeter March 11th 1799.
          
          Your Letter of 18th. Ulto., with One Inclosed, came to hand the 7th. Instt.—am at loss to know why it has been so long on the way as I usually Receive Letters from New-York in about Seven days—as it was necessary to make some Enquiry’s could not answer it until this time—
          Capt. Dunham’s Residence is One hundred Miles distant from this place—he could not consult the other Capts. with Facility as neither of them Reside within Fifty Miles of him, and I shall with much pleasure comply with your Request— 
          If it is your Intention that the Officers should be limited to certain districts within which their Respective Companies shall be Raised, I do not know of any existing division of the State so convenient to Resort to as those which    are affixed by Law for the Choice of Senators in our State Legislature—For this purpose the State is divided into Twelve districts and I would propose that districts No. One Two and Five make one subdistrict head Quarters Exeter in the County of Rockingham—Capt. Tilton Resides at Newmarkett, which is in this district, and about Five Miles from Exeter—Number’s Four Six & Eight to make a subdistrict—Head Quarters Concord in the County of Rockingham—Capt. Green resides at Boscawen which is in this district & about Ten Miles from Concord—although Exeter & Concord are in the same County they are Forty Miles distant from each other—Number’s Three, Seven & Nine to make one subdistrict—Head Quarter’s Amherst in the County of Hillsborough—Capt. Parker Resides at Litchfield which is in this district and about Ten Miles from Amherst—Number’s Ten, Eleven & Twelve to make one subdistrict, Head-Quarter’s Charlestown in the County of Cheshire, Capt. Dunham Resides at Hanover in this district and about Thirty Miles from Charlestown—In the foregoing division the Three Senatorial districts are contiguous in each case—I have named the places where the several Captains Reside, that if it should be necessary to write them the Letters may have a proper direction—
          Believe me to be, with much Esteem and Respect, Sir, Your Obedt. Servt.
          
            J T. Gilman
          
        